Douglas, J.
Upon a complete and careful review of this matter, we find that respondent violated DR 1-102(A)(1), (3), (4) and (6), and we accept the board’s recommendation that indefinite suspension is the appropriate sanction. Therefore, it is ordered that respondent be indefinitely suspended from the practice of law in this state. However, under the facts of this case, we find that respondent is entitled to be given credit for the time he has already served since our order of suspension of July 25, 1990. Costs taxed to respondent.

Judgment accordingly.

Sweeney, Holmes, H. Brown and Resnick, JJ., concur.
Moyer, C.J., and Wright, J., dissent.